                 Case:4:18-cv-03237-HSG
                 Case  19-17480, 12/11/2019, ID: 11528250,
                                          Document         DktEntry:
                                                     138 Filed       1-1, Page
                                                               12/11/19   Page11of
                                                                                 of33

                                        Office of the Clerk
                       United States Court of Appeals for the Ninth Circuit
                                      Post Office Box 193939
                               San Francisco, California 94119-3939
                                           415-355-8000
Molly C. Dwyer
Clerk of Court                           December 11, 2019


       No.:                19-17480
       D.C. No.:           4:18-cv-03237-HSG
       Short Title:        State of California, et al v. USEPA, et al


       Dear Appellants/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       The due dates for filing the parties' briefs and otherwise perfecting the appeal
       have been set by the enclosed "Time Schedule Order," pursuant to applicable
       FRAP rules. These dates can be extended only by court order. Failure of the
       appellant to comply with the time schedule order will result in automatic
       dismissal of the appeal. 9th Cir. R. 42-1.
       Case:4:18-cv-03237-HSG
       Case  19-17480, 12/11/2019, ID: 11528250,
                                Document         DktEntry:
                                           138 Filed       1-1, Page
                                                     12/11/19   Page22of
                                                                       of33




                  UNITED STATES COURT OF APPEALS
                                                                  FILED
                          FOR THE NINTH CIRCUIT
                                                                  DEC 11 2019
                                                                 MOLLY C. DWYER, CLERK
                                                                  U.S. COURT OF APPEALS




STATE OF CALIFORNIA, by and                  No. 19-17480
through Attorney General Xavier
Becerra and the California Air
                                             D.C. No. 4:18-cv-03237-HSG
Resources Board; STATE OF
ILLINOIS; STATE OF MARYLAND;                 U.S. District Court for Northern
STATE OF NEW MEXICO; STATE                   California, Oakland
OF OREGON; COMMONWEALTH
OF PENNSYLVANIA; STATE OF                    TIME SCHEDULE ORDER
RHODE ISLAND; STATE OF
VERMONT,

              Plaintiffs - Appellees,

ENVIRONMENTAL DEFENSE
FUND,

      Intervenor-Plaintiff - Appellee,

 v.

U.S. ENVIRONMENTAL
PROTECTION AGENCY; ANDREW
WHEELER, Acting Aministrator of the
U.S. Environmental Protection Agency,

              Defendants - Appellants,

and

E. SCOTT PRUITT, Administrator,
U.S. EPA,
       Case:4:18-cv-03237-HSG
       Case  19-17480, 12/11/2019, ID: 11528250,
                                Document         DktEntry:
                                           138 Filed       1-1, Page
                                                     12/11/19   Page33of
                                                                       of33




               Defendant.



The parties shall meet the following time schedule.

If there were reported hearings, the parties shall designate and, if necessary, cross-
designate the transcripts pursuant to 9th Cir. R. 10-3.1. If there were no reported
hearings, the transcript deadlines do not apply.

Wed., December 18, 2019 Appellants' Mediation Questionnaire due. If your
                        registration for Appellate CM/ECF is confirmed after
                        this date, the Mediation Questionnaire is due within
                        one day of receiving the email from PACER
                        confirming your registration.
Thu., January 9, 2020         Transcript shall be ordered.
Mon., February 10, 2020       Transcript shall be filed by court reporter.
Thu., March 19, 2020          Appellants' opening brief and excerpts of record
                              shall be served and filed pursuant to FRAP 31 and
                              9th Cir. R. 31-2.1.
Mon., April 20, 2020          Appellees' answering brief and excerpts of record
                              shall be served and filed pursuant to FRAP 31 and
                              9th Cir. R. 31-2.1.

The optional appellants' reply brief shall be filed and served within 21 days of
service of the appellees' brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

Failure of the appellants to comply with the Time Schedule Order will result
in automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                                FOR THE COURT:

                                                MOLLY C. DWYER
                                                CLERK OF COURT

                                                By: Ruben Talavera
                                                Deputy Clerk
                                                Ninth Circuit Rule 27-7
